
	

115 HR 5051 RH: Public Company Registration Threshold Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 686
		115th CONGRESS2d Session
		H. R. 5051
		[Report No. 115–888]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2018
			Mr. Duffy introduced the following bill; which was referred to the Committee on Financial Services
		
		
			August 3, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Securities Exchange Act of 1934 to revise the shareholder threshold for registration
			 under such Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Public Company Registration Threshold Act. 2.Shareholder threshold for registrationThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
 (1)in section 12(g)— (A)in paragraph (1)—
 (i)by striking shall— and all that follows through register such security and inserting shall, not later than 120 days after the last day of its first fiscal year ended after the effective date of this subsection on which the issuer has total assets exceeding $10,000,000 (or such greater amount of assets as the Commission may establish by rule) and a class of equity security (other than an exempted security) held of record by 2,000 or more persons (or such greater number of persons as the Commission may establish by rule), register such security; and
 (ii)by adding at the end the following: The dollar figure in this paragraph shall be indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, rounded to the nearest $100,000.; and
 (B)in paragraph (4), by striking 300 persons and all that follows through 1,200 persons persons and inserting 1,200 persons; and (2)in section 15(d)(1), by striking 300 persons and all that follows through 1,200 persons persons and inserting 1,200 persons.
			
	
		August 3, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
